De Haven, J.
Section 452 of the Code of Civil Procedure provides: “In the construction of a pleading, for the purpose of determining its effect, its allegations must be liberally construed with a view to substantial justice between the parties.” The complaint in this action is certainly very loosely drawn, but, applying to it this rule of construction, it may be held to allege in substance that defendants intended by the written publication complained of to charge and have it understood and believed “ that plaintiff was a person engaged in making accounts which he never paid or intended to pay, and was dishonest and wholly unfit and unworthy of credit”; that said publication was understood by those to whom it was made as conveying such meaning and charge against the plaintiff; and that such publication was made without cause, “ and out of pure malice.” Thus construed, the complaint states a cause of action. (Maynard v. Fireman’s Fund Ins. Co., 47 Cal. 207. See, also, Edwards v. San Jose etc. Publishing Society, 99 Cal. 435.)
Judgment reversed, with directions to overrule the demurrer to the complaint.
McFarland J., and Fitzgerald, J., concurred.
Hearing in Bank denied.